Per curiam.
 Appellant was charged with the commission of four violations of § 4 of Act No. 220 of May 15, 1948, 33 L.P.R.A. § 1250, and after holding the corresponding trial he was found guilty. He assigns as error that there is a fatal variance between the information and the evidence, since he was charged with “having in his possession a paper list containing three-digit numbers followed by a dash and other numbers to the right . . . and selling to J . . . E . . . P . . . a number of said list,” while the evidence showed that it was after the sale took place that defendant began to write the number sold in the list which he was carrying. The frivolity of this assignment is evident. The information charged him with having in his possession bolita material, People v. Viruet, 80 P.R.R. 291 (1958), and the evidence showed such possession. The fact that the sale was made prior to or subsequent to the act of writing down the number played lacks weight, and at any rate, if there was any variance between the information and the evidence, it did not prejudice defendant.
The other error assigned refers to the insufficiency •of the evidence. A reading of the testimony of the undercover agent is sufficient to show the frivolity of this contention. The fact that the prosecuting attorney did not present the testimony of other persons who witnessed or were present when the sale transactions were made, is not conclusive, since we have repeatedly decided that the convictions may be sustained with the sole testimony of the *526undercover agent. People v. Seda, 82 P.R.R. 695 (1961), aff’d, 299 F.2d 576 (1962), cert. denied, 369 U.S. 904 (1962); People v. Pérez, 83 P.R.R. 221 (1961).
The judgments rendered by the Superior Court, Ponce Part, on February 19, 1962, will be affirmed.